DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 9/6/2019.
Claims 1, 7, 13 and 17 have been amended.
Claims 1-18 have been examined and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Decarreau (WO2018030982A1).
Regarding Claim 13, Decarreau discloses a transmission apparatus (see FIG. 2. Source base station 210), comprising: 
a receiver configured to receive, from a source access network device, data packets of a quality of service (QoS) flow (see para 22, UE handover from source to target … using PDU session associated with specific QoS) and a first end marker packet over a first data tunnel, wherein the data packets are received by the source access network device from a first core network user plane device (see para 25,  the core network includes a network node (e.g., a serving gateway) to send, for a given PDU session, a single end marker indication 207, to the source base station/i.e. representing previously received first end marker by the source base station, and para 18, the end marker packet contains any user data (e.g., the end marker may be indicated in the GPRS Tunneling Protocol, GTP, header)/i.e. the first data tunnel), 
the first end marker packet indicates an end of sending data packets of the QoS flow to the first core network user plane device, and the first data tunnel is corresponding to a first protocol data unit (PDU) session (see para 25,  the core network to send (due in part to its PDU session-based awareness rather than bearer awareness) only a single end marker indication 207 for the PDU session/i.e. representing end of PDU session and its associated QoS flow, to the source 5G base station 210. The single end marker indication 207 is sent on a per PDU-session-basis); and 
a transmitter configured to send the received data packets and a second end marker packet to a second core network user plane device over a second data tunnel (see para 26, In response to receiving the single end marker indication 207 for the given PDU session, the source 5G base station determines the corresponding radio bearers for the PDU session associated with the received end marker indication 207. The source 5G base station may store, or have access to, mappings between each PDU session and the corresponding radio bearers; from the stored mappings, radio bearers may be determined for the PDU session associated with the received end marker indication 207. Next, for each determined radio bearer, the source 5G base station may generate an end marker indication, such as messages 208A-B/i.e. representing the second end marker), wherein the second end marker packet is corresponding to an evolved packet system (EPS) bearer, and the second data tunnel is corresponding to the EPS bearer (see para 27, the source 5G base station may, in response to receiving message 207, determine that the PDU session (which is associated as the received end marker indication 207) may map to two radio bearers/i.e. representing EPS bearer for the second LTE core. The source 5G base station generates, for each determined radio bearer, end marker indications 208A-B/i.e. for each radio bearer, and then send the generated messages via forwarding path 299 to the target LTE base station).  

Regarding Claim 17, Decarreau discloses a non-transitory computer readable medium, comprising computer readable instructions stored thereon which, when executed by a processor, cause a communication device (see FIG. 2. Source base station 210 will have processor and stored instructions) to implement: 
receiving, from a source access network device, data packets of a quality of service (QoS) flow (see para 22, UE handover from source to target … using PDU session associated with specific QoS) and a first end marker packet over a first data tunnel (see para 25,  the core network includes a network node (e.g., a serving gateway) to send, for a given PDU session, a single end marker indication 207, to the source base station/i.e. representing previously received first end marker by the source base station, and para 18, the end marker packet contains any user data (e.g., the end marker may be indicated in the GPRS Tunneling Protocol, GTP, header)/i.e. the first data tunnel), wherein the data packets are received by the source access network device from a first core network user plane device (see para 20, in the core network (CN), a protocol data unit (PDU) session, or flow, for user plane traffic is established between the user equipment and a data network. The PDU session may carry some user plane traffic regardless of the QoS characteristics of individual traffic flows), 
the first end marker packet indicates an end of sending data packets of the QoS flow to the first core network user plane device, and the first data tunnel is corresponding to a first protocol data unit (PDU) session  (see para 25,  the core network to send (due in part to its PDU session-based awareness rather than bearer awareness) only a single end marker indication 207 for the PDU session/i.e. representing end of PDU session and its associated QoS flow, to the source 5G base station 210. The single end marker indication 207 is sent on a per PDU-session-basis); and 
transmitting the received data packets and a second end marker packet to a second core network user plane device over a second data tunnel (see para 26, In response to receiving the single end marker indication 207 for the given PDU session, the source 5G base station determines the corresponding radio bearers for the PDU session associated with the received end marker indication 207. The source 5G base station may store, or have access to, mappings between each PDU session and the corresponding radio bearers; from the stored mappings, radio bearers may be determined for the PDU session associated with the received end marker indication 207. Next, for each determined radio bearer, the source 5G base station may generate an end marker indication, such as messages 208A-B/i.e. representing the second end marker), wherein the second end marker packet is corresponding to an evolved packet system (EPS) bearer, and the second data tunnel is corresponding to the EPS bearer (see para 27, the source 5G base station may, in response to receiving message 207, determine that the PDU session (which is associated as the received end marker indication 207) may map to two radio bearers/i.e. representing EPS bearer for the second core - LTE network depicted in FIG. 1. Next, the source 5G base station generates, for each determined radio bearer, end marker indications 208A-B, and then send the generated messages via forwarding path 299 to the target LTE base station 212. The end marker indications 208A-B may thus be considered per radio bearer indications).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau (WO2018030982A1) in view of Huang (US20200015116A1 with foreign priority date Jan 26, 2017).
Regarding Claim 1, Decarreau discloses a transmission method during a handover (see FIG. 2, para 22, user equipment in a handover from a source base station to a target base station), comprising: 
sending, by a source access network device, data packets of a quality of service (QoS) flow (see para 22, UE handover from source to target … using PDU session associated with specific QoS) and a first end marker packet to a first core network user plane device over a first data tunnel, wherein the data packets were previously received by the source access network device from the first core network user plane device with the first end marker packet (see para 25,  the core network includes a network node (e.g., a serving gateway) to send, for a given PDU session, a single end marker indication 207, to the source base station/i.e. representing previously received first end marker, and para 18, the end marker packet contains any user data (e.g., the end marker may be indicated in the GPRS Tunneling Protocol, GTP, header)/i.e. the first data tunnel), 
the first end marker packet indicates an end of sending data packets of the QoS flow to the first core network user plane device, and the first data tunnel is corresponding to a first protocol data unit (PDU) session (see para 25,  the core network to send (due in part to its PDU session-based awareness rather than bearer awareness) only a single end marker indication 207 for the PDU session/i.e. representing end of PDU session and its associated QoS flow, to the source 5G base station 210. The single end marker indication 207 is sent on a per PDU-session-basis) 
sending, by the first core network user plane device, the data packets received from the source access network device and a second end marker packet to a second core network user plane device over a second data tunnel (see para 26, In response to receiving the single end marker indication 207 for the given PDU session/i.e. from a first core network user plane device, the source 5G base station determines the corresponding radio bearers for the PDU session associated with the received end marker indication 207. The source 5G base station maps between each PDU session and the corresponding radio bearers; from the stored mappings, radio bearers may be determined for the PDU session associated with the received end marker indication 207. Next, for each determined radio bearer, the source 5G base station may generate an end marker indication, such as messages 208A-B/i.e. representing the second end marker using a second data tunnel), wherein the second end marker packet is corresponding to an evolved packet system (EPS) bearer, and the second data tunnel is corresponding to the EPS bearer (see para 27, the source 5G base station may, in response to receiving message 207, determine that the PDU session (which is associated as the received end marker indication 207) may map to two radio bearers/i.e. representing EPS bearer for the second core - LTE network depicted in FIG. 1. Next, the source 5G base station generates, for each determined radio bearer, end marker indications 208A-B, and then send the generated messages via forwarding path 299 to the target LTE base station 212. The end marker indications 208A-B may thus be considered per radio bearer indications); and 
sending, by the second core network user plane device, the data packets received from the first core network user plane device to a target access network device (see para 28,  In response to receiving per radio bearer end marker indications, the target base station proceeds to maintain in sequence delivery of user data forwarded, via the radio link 297, to the user equipment 220 from forwarding path 299 as well as path 298 from the core network 205).  
Decarreau discloses handover from 5G core to LTE core as detailed above, including a first end marker packet.
Decarreau does not disclose details regarding the underlined claim limitation: the data packets were previously received by the source access network device from the first core network user plane device, the first end marker packet includes an identifier of the QoS flow.
In the same field of endeavor, Huang discloses this limitation: see para 109-119, a first network device transmits a request message to a second network device including the first PDU session information including a PDU session identifier, next generation (NG) interface uplink tunnel endpoint information, one piece of Quality of Service (QoS) flow information…the request message further includes: one piece of data radio bearer (DRB) information…the first network device receives a response message fed back by the second network device and includes at least one piece of second PDU session information indicating acceptance to the second network device. The first network device forwards data to the second network device according to the at least one piece of Xn interface data forwarding tunnel endpoint information in the response message. The forwarded data includes an end marker including a QoS flow identifier.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Decarreau, so that the first end marker packet includes an identifier of the QoS flow, as taught by Huang, to clearly identify the multiple QoS flows.

Regarding Claims 2, 8, 14, Decarreau discloses: determining, by the first core network user plane device, the second data tunnel based on a correspondence between the QoS flow and the EPS bearer (see para 20, In the core network (CN), a protocol data unit (PDU) session, or flow, for user plane traffic may be established between the user equipment and a data network. The PDU session may carry some (if not all) user plane traffic regardless of the QoS characteristics of individual traffic flows. Moreover, the 5G radio access network may include a content awareness function in the radio access network (CAF-RAN) that splits the incoming data packet of a PDU session into sub- flows or radio bearers (RB) in order to apply different QoS treatment in the radio protocols and air interface).  

Regarding Claims 3, 9, Decarreau discloses: sending, by the second core network user plane device, the second end marker packet to the target access network device (see para 27, the source 5G base station generates, for each determined radio bearer, end marker indications 208A-B, and then send the generated messages via forwarding path 299 to the target LTE base station 212. The end marker indications 208A-B may thus be considered per radio bearer indications).  

Regarding Claims 4, 10, 15, 18, Decarreau discloses: the first end marker packet is a non-data packet (see para 25, a single end marker indication 207 to the source base station), and an end marker is included in a general packet radio service tunnel protocol user plane (GTPU) header of the non-data packet (see para 26, the end marker indication may comprise an indication in a header (e.g., GTP-header), a packet, and/or the like).  

Regarding Claims 5, 11, 16, Decarreau discloses: the first core network user plane device is a user plane function (UPF) (see para 20, n the core network (CN), a protocol data unit (PDU) session, or flow, for user plane traffic may be established between the user equipment and a data network), and the second core network user plane device is a serving gateway (S-GW) (see para 19 and FIG. 1. In LTE, the core network 102B may include a serving gateway 130, and the serving gateway may provide a variety of functions, such as providing the local mobility anchor point for inter-base station handover and sending of one or more end marker indications, to the source base station, source serving GPRS support node (SGSN,) or source radio network controller (RNC) immediately after switching the path during inter-base station (and/or inter-radio access technology) handover, especially to assist the re-ordering function at the base station, and/or other functions as described for example in 3GPP TS 29.281/i.e. the serving gateway 130 representing the second core network (LTE) user plane device).

Regarding Claim 6, 12, Decarreau discloses: generating, by the first core network user plane device, a second end marker packet based on the first end marker packet (see para 27, the source 5G base station 210 may, in response to receiving message 207/i.e. first end marker packet, determine that the PDU session (which is associated as the received end marker indication 207) may map to two radio bearers. Next, the source 5G base station generates, for each determined radio bearer, end marker indications 208A-B/i.e. the second end marker packet, and then send the generated messages via forwarding path 299 to the target LTE base station).  

Regarding Claim 7, Decarreau discloses a transmission system (see FIG. 2), comprising: 
a source access network device (see FIG. 2, source 5G base station), a first core network user plane device (see FIG. 2, core network 205, para 20, the core network (CN), a protocol data unit (PDU) session, or flow, for user plane traffic/i.e. representing the first core user plane, established between the user equipment and a data network), a second core network user plane device (see FIG. 2 target LTE base station/i.e. second core network with serving gateway/i.e. user plane device as detailed in FIG. 1), wherein: the source access network device is configured to send data packets of a quality of service (QoS) flow (see para 22, UE handover from source to target … using PDU session associated with specific QoS) and a first end marker packet to the first core network user plane device over a first data tunnel, wherein the data packets were previously received by the source access network device from the first core network user plane device, with the first end marker packet  (see para 25,  the core network includes a network node (e.g., a serving gateway) to send, for a given PDU session, a single end marker indication 207, to the source base station/i.e. representing previously received first end marker, and para 18, the end marker packet contains any user data (e.g., the end marker may be indicated in the GPRS Tunneling Protocol, GTP, header)/i.e. the first data tunnel), 
the first end marker packet indicates an end of sending data packets of the QoS flow to the first core network user plane device, and the first data tunnel (see para 25,  the core network to send (due in part to its PDU session-based awareness rather than bearer awareness) only a single end marker indication 207 for the PDU session/i.e. representing end of PDU session and its associated QoS flow, to the source 5G base station 210. The single end marker indication 207 is sent on a per PDU-session-basis); 
the first core network user plane device is configured to send data packets received from the source access network device and a second end marker packet to the second core network user plane device over a second data tunnel (see para 26, In response to receiving the single end marker indication 207 for the given PDU session, the source 5G base station determines the corresponding radio bearers for the PDU session associated with the received end marker indication 207. The source 5G base station may store, or have access to, mappings between each PDU session and the corresponding radio bearers; from the stored mappings, radio bearers may be determined for the PDU session associated with the received end marker indication 207. Next, for each determined radio bearer, the source 5G base station may generate an end marker indication, such as messages 208A-B/i.e. representing the second end marker), wherein the second end marker packet is corresponding to an evolved packet system (EPS) bearer, and the second data tunnel is corresponding to the EPS bearer (see para 27, the source 5G base station may, in response to receiving message 207, determine that the PDU session (which is associated as the received end marker indication 207) may map to two radio bearers/i.e. representing EPS bearer for the second core - LTE network depicted in FIG. 1. Next, the source 5G base station generates, for each determined radio bearer, end marker indications 208A-B, and then send the generated messages via forwarding path 299 to the target LTE base station 212. The end marker indications 208A-B may thus be considered per radio bearer indications); and 
the second core network user plane device is configured to send the data packets received from the first core network user plane device to a target access network device (see para 28, In response to receiving per radio bearer end marker indications, the target base station proceeds to maintain in sequence delivery of user data forwarded, via the radio link 297, to the user equipment 220 from forwarding path 299 as well as path 298 from the core network 205).  
Decarreau discloses handover from 5G core to LTE core as detailed above, including a first end marker packet.
Decarreau does not disclose details regarding the underlined claim limitation: the data packets were previously received by the source access network device from the first core network user plane device, the first end marker packet includes an identifier of the QoS flow.
In the same field of endeavor, Huang discloses this limitation: see para 109-119, a first network device transmits a request message to a second network device including the first PDU session information including a PDU session identifier, next generation (NG) interface uplink tunnel endpoint information, one piece of Quality of Service (QoS) flow information…the request message further includes: one piece of data radio bearer (DRB) information…the first network device receives a response message fed back by the second network device and includes at least one piece of second PDU session information indicating acceptance to the second network device. The first network device forwards data to the second network device according to the at least one piece of Xn interface data forwarding tunnel endpoint information in the response message. The forwarded data includes an end marker including a QoS flow identifier.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Decarreau, so that the first end marker packet includes an identifier of the QoS flow, as taught by Huang, to clearly identify the multiple QoS flows.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Examiner, Art Unit 2472                                                                                                                                                                                                        

/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472